DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 26 April 2022, the 112(a) rejection is withdrawn by amendment of claims in which claims 2 and 3 are cancelled. The subject matter of claims 2 and 3 are incorporated into claim 1 as amendments. Claims 1 and 4-12 remain pending in the application.
The 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (WO 2016/039503) in view of Yang et al (US 2016/0028068 A1). Hereinafter referred to as Jung and Yang.
Regarding claim 1, Jung discloses a pouch type secondary battery (“10” Fig. 5a)  comprising: 
an electrode assembly (“10” Fig. 1, “electrode body” [42]) in which one or more positive electrode plates and negative electrode plates are stacked ([43]);
a substantially planar electrode tap (“30” Fig. 5a, “lead” [42]) that is directly connected to the positive electrode plates and the negative electrode plates (“the lead connected to the electrode tab 15 of the electrode body 10” [42], emphasis added, in which “the electrode body or the electrode assembly 10 is formed by alternately stacking at least one positive
electrode plate 11 and a negative electrode plate 12” [43]) and that extends from the electrode assembly (Fig. 5a where lead 30 is indicated to extend from electrode body 10); and
a pouch exterior that surrounds and seals the electrode assembly (“20” Fig. 5a, “battery case” [42]),

    PNG
    media_image1.png
    527
    623
    media_image1.png
    Greyscale

wherein the electrode tap comprises:
a major plane (as indicated in Fig. 5a above);
an electrode connection part (coinciding with the major plane of the electrode tap as indicated in the copy of Fig. 5 above);
two protrusions extending from the electrode connection part in the longitudinal direction (duplication of Fig. 5a above where the two protrusions are the two rectangles outlined that neighbors the major plane, and in which the long sides of the major plane and the two protrusion extend along a longitudinal direction) and defining a first longitudinal end of the electrode tap (the end of lead 30 that is farthest away from the electrode body 10 in Fig. 5a above), the electrode connection part defining a second longitudinal end of the electrode tap (the end of lead 30 where major plane, which also coincides with the electrode connection part, is disposed in and closest to the electrode body 10 in Fig. 5a above) opposite to the first longitudinal end (the end of lead 30 that the major plane or the electrode connection part is disposed in is on an opposite end of the end of lead 30 that is farthest from the electrode body 10 in Fig. 5a above); and
wherein the electrode connection part is distinguished by a respective rupture portion connecting area (“41” Fig. 5a, “vertical walls” [49]), and electrically connected to the electrode assembly (by way of the electrode assembly’s “electrode tab 15” where “The electrode tab 15 and the lead 30 may be connected to each other by a bonding method such as laser welding or ultrasonic welding” [47]), the major plane coinciding with the electrode connection part (as set forth in a prior limitation above),
wherein the longitudinal direction is perpendicular to the horizontal direction (as directed in Fig. 5a above),
wherein each protrusion of the electrode tap includes at least one of the rupture portion connection areas (Fig. 5a above where each protrusion includes a 41), and 
wherein the rupture portion connection areas are configured to rupture in response to a predetermined amount of stress occurs due to swelling of the battery caused by an increase in an internal temperature of the battery or an overcharged state of the battery ([50] via overcurrent, which partially melts or melts the tap in a longitudinal direction),
wherein each rupture portion connecting area further comprises a rupture line (“intaglio groove in the lead 30 by the vertical wall 41 and the horizontal wall 42” [55]), and
wherein each rupture line is a linear shaped groove that extends in the longitudinal direction on a surface of the electrode tap (Fig. 5a show intaglio grooves that extend in the longitudinal direction that runs parallel to the extension of the electrode tap) and is configured to be bent and ruptured in a third direction perpendicular to the surface of the electrode tap when the predetermined amount of stress occurs ([51] “when the thickness of the lead 30 is excessively reduced, the lead 30 is… broken by an external force.”, and Fig. 5a shows that the longitudinal rupture lines is at a depth into the electrode tap that reduces the electrode tap thickness and is therefore broken by the predetermined amount of stress as the acting external force),
wherein each rupture line is provided with a rupture groove that is provided at each end of each rupture line in a fourth direction parallel to the surface of the electrode tap (copy of Jung Fig. 5a below where the longitudinally extending intaglio groove has rupture groove on each of its end), and
wherein each protrusion of the electrode tap includes at least two rupture grooves spaced apart in the horizontal direction (copy of Jung Fig. 5a below where the protrusions extending from the major plane of the electrode tap each are adjacent to an intaglio groove formed by the walls 41, and each intaglio groove has two corresponding rupture grooves as Jung Fig. 5a below located at ends opposite of the intaglio groove in the longitudinal direction. Therefore, the rupture grooves disposed on the same end of the intaglio grooves are spaced apart in the horizontal direction that is perpendicular to the extension of the intaglio grooves).

    PNG
    media_image2.png
    485
    460
    media_image2.png
    Greyscale

Jung does not disclose an electrode lead bondingly connected to the electrode tap and including a major plane and three protrusions, wherein the pouch exterior exposes a portion of the electrode lead, wherein each protrusion of the electrode lead is provided with a first weld area electrically coupled to the electrode tap, wherein the protrusions of the electrode lead extend from the major plane of the electrode lead in a longitudinal direction that is parallel to a first direction that the major plane of the electrode lead extends in, 
wherein the electrode tap comprises: a plurality of second weld areas spaced apart from each other, each second weld area being electrically coupled to a respective one of the first weld areas, wherein the two protrusions of the electrode tap extend towards the electrode lead, the first direction being parallel to a second direction that the major plane of the electrode tap extends in, and 
wherein the electrode connection part is distinguished from each second weld area by the respective rupture portion connection area.
However, Yang discloses a pouch type secondary battery (“100” Fig. 2) comprising an electrode assembly (“10” Fig. 2) in which one or more positive electrode plates and negative electrode plates are stacked ([0050]), a substantially planar electrode tap (“31” Fig. 2, “first lead plate” [0056]) comprising a major plane (copy of Fig. 5 below) and two protrusions (the two separate areas neighboring the major planes in the copy of Fig. 5 below). Yang teaches that the two protrusions extend from the major plane of the electrode tap in the longitudinal direction and towards the electrode lead (copy of Fig. 5 below).

    PNG
    media_image3.png
    667
    975
    media_image3.png
    Greyscale

Yang also teaches an electrode lead bondingly connected to the electrode tap (“32” Fig. 2, “second lead plate” [0056])  that has a portion exposed from the pouch exterior (“second lead 32 is drawn out of the pouch case 20” [0060]), including a major plane (copy of Fig. 5 above) and three protrusions (“33” Fig. 5 above, “metal bridge” that is “discontinuously formed” [0081]), wherein each protrusion of the electrode lead is provided with a first weld area electrically coupled to the electrode tap (“metal bridge 33 may be formed by joining the… low melting point alloy or the same type of metal as the lead plates 31 and 32 between the lead plates” [0081]), wherein the protrusions of the electrode lead extend from the major plane of the electrode lead in a longitudinal direction that is parallel to a first direction that the major plane of the electrode lead extends in (copy of Fig. 5 above where the plurality that makes up the discontinuous metal bridge 33 has a width that it extends in along the first direction in which the electrode lead 32 extends parallel to), the first direction being parallel to a second direction that the major plane of the electrode tap extends in (copy of Fig. 5 above). 
Yang further teaches wherein the electrode tap comprises a plurality of second weld areas spaced apart from each other (“metal bridge 33” [0081], which coincides with the first weld area as “metal bridge 33 may be formed by joining the… low melting point alloy or the same type of metal as the lead plates 31 and 32 between the lead plates” [0081]), spaced apart in a horizontal direction (“W” Fig. 6), each second weld area being electrically coupled to a respective one of the plurality of first weld areas ([0081] where 31 and 32 are made of metal and are electrically coupled when forming a “metal bridge”), and wherein the longitudinal direction is perpendicular to the horizontal direction (copy of Fig. 5 above where W is perpendicular to the longitudinal direction in which the first and second directions are parallel to). 
Lastly, Yang teaches that the electrode lead bondingly connected to the electrode tap through this structure creates an area, or metal bridge, with higher resistance than a surrounding area such that when an overcurrent occurs due to a short circuit, for example, a large amount of heat is produced in the area and is susceptible to melting to quickly shut off an electric current between the electrode lead and the electrode tap in the event of an overcurrent in the secondary battery as the temperature increases due to the expansion pressure or relatively high resistance of battery cells ([0062]), and that the metal bridge is formed further inside the secondary battery to release the electrical connection between the electrode lead and the electrode tap first ([0073]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add an electrode lead bondingly connected to the electrode tap to Jung, in view of Yang, wherein the electrode lead includes a major plane and three protrusions, wherein the pouch exterior exposes a portion of the electrode lead, wherein each protrusion of the electrode lead is provided with a first weld area electrically coupled to the electrode tap, wherein the protrusions of the electrode lead extend from the major plane of the electrode lead in a longitudinal direction that is parallel to a first direction that the major plane of the electrode lead extends in, 
wherein the electrode tap comprises: a plurality of second weld areas spaced apart from each other, each second weld area being electrically coupled to a respective one of the first weld areas, wherein the two protrusions of the electrode tap extend towards the electrode lead, the first direction being parallel to a second direction that the major plane of the electrode tap extends in. By modifying Jung in view of Yang in this way, the person of ordinary skill in the art inherently achieves wherein the electrode connection part is distinguished from each second weld area by the respective rupture connecting area (see figure of the modification of Jung in view of Yang below where metal bridge is disposed on the bottom 41 wall, and is distinguished from the electrode connection part or the major plane of the electrode tab by the “intaglio groove in the lead 30 by the vertical wall 41 and the horizontal wall 42” formed Jung [55]), and a pouch type secondary battery that creates an area, or metal bridge, with higher resistance than a surrounding area where the metal bridge would be formed closer to the electrode assembly and is susceptible to melting, inducing the disconnection via the rupture portion connection areas due to its reduced cross-sectional area effect on the electrode tap (Jung [51]) so that an electric current between the electrode lead and the electrode tap can be quickly shut off in the event of an overcurrent in the secondary battery as the temperature increases due to the expansion pressure or relatively high resistance of battery cells.

    PNG
    media_image4.png
    742
    975
    media_image4.png
    Greyscale

Regarding claim 4, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 3 above, and wherein each rupture groove is in a shape of a triangular groove having a first oblique side and a second oblique side (the two sides that make up the rupture groove labelled in Jung Fig. 5a above are oblique to each other and form a triangular groove), and wherein the first and second oblique sides of each rupture groove define a predetermined first internal angle (the two sides that are oblique to each other and that make up the rupture groove labelled in Jung Fig. 5a above define an internal angle of the rupture groove).
Regarding claim 5, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 4 above, and wherein each rupture line extends in a shape of a triangular groove having a third oblique side and a fourth oblique side (Jung Fig. 5a above where a similar triangular groove is on the opposite end of the longitudinally extending intaglio groove with two sides that are oblique to each other), and
wherein the third and fourth oblique sides of each rupture line define a predetermined second internal angle and have a height that is a length in a fifth direction perpendicular to the surface of the electrode tap (Jung Fig. 5a above where the similar triangular groove of the opposite end of the intaglio groove defines an internal angle, and has a depth into the electrode tap that corresponds to a height in the fifth direction that is perpendicular to the surface of the electrode tap).
Regarding claim 6, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 5 above, and wherein the rupture lines are provided, while facing each other in a width direction of the respective rupture groove, on upper and lower surfaces of the respective rupture portion connecting area (Jung Fig. 5a where two other intaglio grooves of walls 41 on the surface of the electrode tap are parallel to each other and are above the previously recited intaglio grooves).
Regarding claim 8, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein each protrusion of the electrode tap is located between respective adjacent second weld area (see Jung Fig. 5a with modification of Yang Fig. 2 above), in the horizontal direction (Yang Fig. 5 where the second weld areas are discontinuously disposed in the horizontal or “w” direction).
Regarding claim 9, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the plurality of second weld areas and the electrode connection part are provided in substantially a same plane (see Jung Fig. 5a with modification of Yang Fig. 2 above where the second weld areas and the electrode connection part are both provided on the plane of the electrode tap).
Regarding claim 10, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the two protrusions of the electrode tap are not overlapped by the electrode lead in any direction (Yang Fig. 2 where the electrode lead 32 does not overlap electrode tap 31 in any direction).
Regarding claim 11, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the rupture portion connecting areas are spaced apart in the horizontal direction (Jung [53] where a configuration of a plurality of the rupture portion connection areas exists and “is spaced apart from each other in the thickness direction and the width direction of the lead 30” [52]. Additionally, MPEP 2144.04 Section VI, Part B states that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”).
Regarding claim 12, modified Jung discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the three protrusions of the electrode lead do not overlap with the two protrusions of the electrode tap (copy of Yang Fig. 5 above where the protrusions of the electrode lead where the first weld areas or the metal bridge 33 are disposed on do not overlap with the protrusions of the electrode tap as labelled in the figure).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO 2016/039503) in view of Yang (US 2016/0028068 A1) as applied to claim 5 above, and further in view of Duan et al ("A note on stress intensity factors for a crack emanating from a sharp V-notch", 2012 April 15, Engineering Fracture Mechanics Journal). Hereinafter referred to as Duan.
Regarding claim 7, modified Jung discloses all of the limitations for the pouch type battery as set forth in claim 5 above, but does not disclose wherein the predetermined second internal angle is set to be smaller than the predetermined first internal angle.
However, Duan discloses a semi-infinite plate subjected to anti-plane shear stress initiated at the edge of a V-notch (p. 186 Section 4, corresponding to the instant’s triangular rupture groove). The notch-tip crack development of the V-notch was analyzed by evaluating its mode-III stress intensity factor (KIII) as this is normally evaluated for anti-plane shear stress. Duan discloses a mathematical model that relates KIII in terms of an internal half-angle, α (Eq. 28 Fig. 2). A person of ordinary skill in the art can correspond a larger α to a smaller predetermined internal angle of the instant (θ), and a smaller α to a larger θ as they are related by the expression α +θ=180 (Fig. 2). Duan teaches different KIII profiles obtained at different values of α as the crack propagates and develops (Fig. 4). KIII is observed to increase as α increases, or when a predetermined internal angle of the instant decreases, at the notch tip (c/a=0). Furthermore, every KIII profile of a given α is observed to increase over the length of the development of the crack where KIII increases initially at a large rate, but plateaus and slows down with a smaller rate of change as the crack lengthens (c/a Fig. 4).
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the angles of each rupture groove of Jung in view of Yang, and then in view of Duan, such that the predetermined second internal angle is smaller than the predetermined first internal angle to counter the plateauing stress intensity as the length of the crack develops. Modified Jung would then obtain a breaking off of the electrode tap such that the breaking initiates at the tip of the first triangular breaking groove, develops a crack with increased stress intensity initially but plateaus at a certain length, but is sustained with the high stress intensity concentrated at the second triangular breaking groove.

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that Yang teaches away from Jung’s purpose of reducing the size of the battery since combining the metal bridge and the two lead plates would increase the size of the assembly.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, obviousness is established by combining the teachings of Jung and Yang. Yang simply teaches a secondary battery structure in which the double lead structure is applied to at least one lead (Yang [0057]). Therefore, when combining this teaching of the double lead structure to Jung’s lead 30 (Jung Fig. 5a), the footprint of the lead does not change, but instead incorporates the structure of two leads that are partially overlapped with each other, and the overall reduced size of the battery of Jung does not change. Additionally, Jung discloses that as long as the overcurrent blocking mechanism(s) are formed directly on the lead, then the overall size of the secondary battery remains reduced while stably protecting the battery (Jung [64]).

Applicant appears to argue that there would be no benefit to provide the metal bridge 33 of Yang to Jung since Jung already discloses an overcurrent blocking region 40.
However, in response to this applicant’s argument, the examiner interprets Yang to provide additional benefits to the overcurrent blocking region 40 of Jung. Jung discloses that overcurrent blocking region 40 induces disconnection, allowing the lead to break (Jung [50]). The examiner interprets this disclosure of Jung to attribute the initiation of breaking the electrode lead to the overcurrent blocking region, and is not a means for a full disconnection of the lead. In comparison, the metal bridge 33 disposed in between the double lead structure of Yang guarantees a disconnection of the lead from the electrode assembly as the metal bridge is disclosed to connect the two electrode leads 31 and 32 (Yang [0061]). Therefore, the teaching of Yang provides a mechanical overcurrent blocking structure that quickly shuts off the battery, as well as discharges gas generated by overcharging (Yang [0091]).

Applicant appears to argue that both Jung and Yang do not disclose a rupturing structure when mechanical stress occurs as allegedly recited in the amended claim 1.
However, Jung discloses this feature of the instant invention as overcharge or overcurrent is associated with pressure rises due to gas generation (Jung [5]), and the overcurrent blocking region 40 of Jung cuts the overcurrent only by an external force, which a person of ordinary skill in the art would categorize as a mechanical stress.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721